DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/14/2022 have been considered and entered.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 07/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the Examiner.   
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered, and pertinently, in view of the preceding interview dated 09JUN2022.
Regarding the objections to the Specification & Drawings, Applicant argued that the specification and drawings were amended responsive to the Office Action. The Examiner is in agreement, and withdraw said objections. With regards to the multiple locations being labeled, the Examiner further notes that the presently labeled locations (e.g., relocation of a pointing arrow for 12802) appear now to be correct.
Regarding the objection to claim(s) 19, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection has been withdrawn.
Regarding the prior art rejections of independent claim(s) 1 & 19, Applicant argued that the amendment overcame said rejections and were consistent with the subject matter discussed in the preceding interview; the Examiner is in agreement, therefore said rejections have been withdrawn.
Regarding new independent claim(s) 34, Applicant argued that said claim corresponds to the features of original independent claim 19 and the allowable subject matter comprising dependent claim 29; the Examiner is persuaded, therefore said claim(s) comprise allowable subject matter.
Regarding new independent claim 36, Applicant argued that the new claim was similar to original dependent claim 16 and further amendment to recite further limitations consistent with the subject matter discussed in the preceding interview; the Examiner is in agreement, and the new claim indicated as comprising allowable subject matter	The Examiner further emphasizes that while aspects of individual limitations can be found in the (numerous) prior art of record, to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). See preceding interview summary which discussed in isolation some of the new limitations introduced in the claims and the lack of motivation for combining with the primary reference. 
Allowable Subject Matter
Claim(s) 1-4 and 6-37 is/are allowed,
 for at least the reasons put forth above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856